Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 08, 2019

The Court of Appeals hereby passes the following order:

A19A1929. SEPHONA MILFORD v. JERRY CATUY.

      In December 2018, the trial court dismissed Sephona Milford’s complaint
against Jerry Catuy for insufficiency of service of process. Thereafter, Milford filed
a motion to set aside the trial court’s judgment pursuant to OCGA § 9-11-60 (d). The
trial court denied the motion, and Milford filed this direct appeal. We, however, lack
jurisdiction.
      An appeal from an order denying a motion to set aside a judgment under
OCGA § 9-11-60 (d) must be made by application for discretionary review. OCGA
§ 5-6-35 (a) (8). “[C]ompliance with the discretionary appeals procedure is
jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991).
Milford’s failure to file a discretionary application thus deprives this Court of
jurisdiction over this appeal, which is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/08/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.